DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/20/2022 amended claims 1, 9, and cancelled claim 4.  Claims 1, 2, 5-13, and 15-23 are pending.  Claims 1 and 8-13 are rejected on new grounds of rejections necessitated by the amendments of claim 1.  Claims 15-23 are allowed.  Claims 2 and 5-7 are objected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20180203229 A1) in view of Wynne-Powell (US 20070097019 A1).
Regarding claim 1, Lu teaches an optical device (Fig. 1-4) comprising: a lens (3 and 4) comprising a first surface (42) and a plurality of side surfaces; a display device (6) on a first side surface (31) from among the plurality of side surfaces, the display device (6) being configured to provide light to the first side surface (31); and a first reflector (5) in the lens (3 and 4) and configured to reflect the light provided by the display device (6) after the light is reflected from a second side surface (43) from among the plurality of side surfaces to the first surface (42).
Lu does not explicitly teach an optical path changing member between the first side surface and the display device and contacting the display surface, the optical path changing member being configured to change a path of the light provided by the display device such that the light provided by the display device travels toward a second surface opposite to the first surface; the optical path changing member comprising: a base layer; a first light exit surface inclined at a first angle from the base layer; and a second light exit surface at a second angle from the base layer, the first angle being less than the second angle.
Wynne-Powell teaches an optical path changing member (70/130) on the display device (66/126) at any distance including zero ([0046]), the optical path changing member (70/130) being configured to change a path of the light provided by the display device (66/126; Fig. 10 and 20); where the optical path changing member comprising: a base layer (the bottom surface); a first light exit surface (one side of the prism) inclined at a first angle from the base layer; and a second light exit surface (the other side of the prism) at a second angle from the base layer, the first angle being less than the second angle (Fig. 10 and 20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lu with Wynne-Powell such that the optical path changing member is disposed between the first side surface and the display device such that the light provided by the display device travels toward a second surface (32 of Lu) opposite to the first surface (42 of Lu); because it allows multiple views/perspectives from the same display.
Regarding claim 9, Lu teaches an optical device (Fig. 1-4) comprising: a lens (3 and 4) comprising a first surface (42) and a plurality of side surfaces; a display device (6) on a first side surface (31) from among the plurality of side surfaces, the display device (6) being configured to provide light to the first side surface (31); and a first reflector (5) in the lens (3 and 4) and configured to reflect the light provided by the display device (6) after the light is reflected from a second side surface (43) from among the plurality of side surfaces to the first surface (42), wherein the first side surface (31) and the second side surface (43) face away from each other (Fig. 4).
Lu does not explicitly teach an optical path changing member between the first side surface and the display device and contacting the display surface, the optical path changing member being configured to change a path of the light provided by the display device such that the light provided by the display device travels toward a second surface opposite to the first surface; the optical path changing member comprising: a base layer; a first light exit surface inclined at a first angle from the base layer; and a second light exit surface at a second angle from the base layer, the first angle being less than the second angle.
Wynne-Powell teaches an optical path changing member (70/130) on the display device (66/126) at any distance including zero ([0046]), the optical path changing member (70/130) being configured to change a path of the light provided by the display device (66/126; Fig. 10 and 20); where the optical path changing member comprising: a base layer (the bottom surface); a first light exit surface (one side of the prism) inclined at a first angle from the base layer; and a second light exit surface (the other side of the prism) at a second angle from the base layer, the first angle being less than the second angle (Fig. 10 and 20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lu with Wynne-Powell such that the optical path changing member is disposed between the first side surface and the display device such that the light provided by the display device travels toward a second surface (32 of Lu) opposite to the first surface (42 of Lu); because it allows multiple views/perspectives from the same display.
Regarding claim 10, Lu further teaches a reflective sheet (44) on the second side surface (43) of the lens (3 and 4).
Regarding claim 12, Lu further teaches the second side surface (43) is curved toward a center of the lens (3 and 4), and wherein the reflective sheet (44) has a bent shape on the second side surface (43; Fig. 4).
Regarding claim 13, Lu further teaches the light provided by the display device (6) is incident on the first side surface (31), is reflected by a the second surface (32) to travel toward the first surface (42), is reflected by the first surface (42) to travel toward the second side surface (43), is reflected by the second side surface (43) to travel toward the first surface (42), and is reflected by the first surface (42) to travel toward the first reflector (5; Fig. 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wynne-Powell and in further view of Ha (US 20190204600 A1).
Regarding claim 8, neither Lu nor Wynne-Powell teaches a second reflector in the lens and configured to reflect the light provided by the display device after the light is reflected from the second side surface to the first surface.
Ha teaches the reflector being composed of multiple reflectors (Fig. 6-8).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lu and Wynne-Powell with Ha; because it improves reflectivity thereby increase brightness of the image.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wynne-Powell and in further view of Hadad (US 20100067110 A1).
Regarding claim 11, Lu further teaches the reflective sheet (44) has a bent shape on the second side surface (43).
Neither Lu nor Wynne-Powell explicitly teaches the second side surface (43) is curved outwardly.
Hadad teaches having reflective side surface (120) of the light guide curved outwardly (Fig. 8).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lu and Wynne-Powell with Hadad; because it allows reduction in size (see Fig. 8 and 9 of Hadad).

Allowable Subject Matter
Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the closest prior art references, Lu, Ha, Hadad and Martinez, do not teach, by themselves or in combination with one another, “the light provided by the display device is reflected by a third side surface from among the plurality of side surfaces to travel toward a fourth side surface from among the plurality of side surfaces, and is reflected by the fourth side surface to travel toward the second side surface, and wherein the third side surface extends from a first side of the first side surface, and wherein the fourth side surface is between the second side surface and the third side surface.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 2 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 5-7 depend, directly or indirectly, on claim 2; hence they are also allowable.

Claims 15-23 allowed.
Regarding claim 15, the closest prior art references, Lu, Ha, Hadad and Martinez, do not teach, by themselves or in combination with one another, “a lens comprising a first lens portion, a second lens portion, and a third lens portion, the third lens portion being between the first lens portion and the second lens portion; a first display device on a first side surface of the first lens portion, the first display device being configured to provide a first light to the first side surface of the first lens portion; a second display device on a first side surface of the second lens portion, the second display device being configured to provide a second light to the first side surface of the second lens portion; a first reflector in the first lens portion and configured to reflect the second light reflected from a first side surface of the third lens portion to a first surface of the first lens portion; and a second reflector in the second lens portion and configured to reflect the first light reflected from the first side surface of the third lens portion to a first surface of the second lens portion.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 15 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 16-23 depend, directly or indirectly, on claim 15; hence they are also allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8-13 have been considered but are moot because the new ground of rejection does not rely on the reference/s applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882